DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’851 (JP 2004-066851) in view of Hayashi et al. (US 2012/0060994).
Regarding claim 1, JP’851 teaches a heavy duty tire comprising a recess portion (28) formed in a buttress portion (24) to reduce heat generation and improve tire durability (abstract and FIG. 6).  See annotated figure 6 below.  JP’851 reasonably teaches all the limitations recited in claim 1 except for the claimed angle relationship (in other words, the last two lines of claim 1).  While JP’851 does not illustrate the circumference-direction air entry and exit promotion portion having a slope, one of ordinary skill in the art would understand that JP’851 teaches a recess 28 that is rectangular shaped wherein each sidewall forming the recess 28 is sloped. 

    PNG
    media_image1.png
    749
    692
    media_image1.png
    Greyscale

In the same field of endeavor, Hayashi et al. teaches a tire comprising dimples (recess portions) to generate turbulent flow of air to dissipate heat generation and improve tire durability (abstract).  Hayashi et al. teaches an “offset type” dimple wherein the center (02) of the bottom surface (168) is offset from the center (01) of the contour of the dimple (FIG. 9).  A1 of FIG. 9 represents an airflow direction.  Ɵ represents an angle of the flow direction A1 relative to the tire radial direction wherein Ɵ is greater than or equal to 0° and less than 360°.  The center (02) of the bottom surface is located in the downstream of the center (01) of the contour of the dimple in the airflow a known alternative embodiment to a recess having a bottom surface centered to the contour of the recess portion (for example: FIG. 6 of JP’651 and FIG. 4 of Hayashi) is a bottom surface of the dimple offset to the contour of the dimple to yield predictable results of cooling effect and improving tire durability (FIG. 8-FIG. 10 of Hayashi). 
Regarding claim 2, see annotated FIG. 6 of JP’851 above. 
Regarding claims 5 and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’851 with “an average inclination angle of the slope relative to the tire surface is in a range from 5° and 45°” since Hayashi et al. teaches an “offset type” dimple wherein the center (02) of the bottom surface (168) is offset from the center (01) of the contour of the dimple (FIG. 9) wherein A1 of FIG. 9 represents an airflow direction, Ɵ represents an angle of the flow direction A1 relative to the tire radial direction, Ɵ is greater than or equal to 0° and less than 360°, the center (02) of the bottom surface is located in the downstream of the center (01) of the contour of the dimple in the airflow direction A1 ([0136]), and [Symbol font/0x61] is preferably greater than or equal to 15° and not greater than 70° ([0144], FIG. 10). The tire of JP’851 in view of Hayashi would necessarily include an embodiment wherein angle [Symbol font/0x61] is the claimed slope of the circumference-direction air entry and exit promotion portion of JP’851 since Hayashi teaches Ɵ is greater than or equal to 0° and less than 360° (in other words, Hayashi’s disclosure includes all possible arrangements for the airflow direction A1).
Regarding claims 6, 11, and 14, see FIG. 5 of JP’851.
Allowable Subject Matter
Claims 3-4, 7, 9-10, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to render obvious the heavy duty tire of claim 1 further including a second air entry and exit promotion portion including a slope wherein an angle of the slope of the second air entry and exit promotion portion relative to the tire surface being smaller than a corresponding angle of the air-catching wall portion in combination with remaining subject matter recited in claim 3 and all limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/26/2022